Examiner’s Comment
Claims 1 and 3-10 are allowable. The restriction requirement between Groups I-IV, as set forth in the Office action mailed on August 25, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 25, 2021 is partially withdrawn.  Claims 12-15, directed to a chromium plating method for an article to be plated and a method for enhancing corrosion resistance of an article to be plated are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 16, directed to a chromium plated product remains withdrawn from consideration because claim 16 is a solid invention whereas claim 1 is a liquid invention.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 16 has been cancelled.
This application is in condition for allowance except for the presence of claim 16 directed to an invention non-elected without traverse.  Accordingly, claim 16 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 3-10 are allowable over the prior art of record because the prior art does not teach or suggest a trivalent chromium plating solution, comprising: a trivalent chromium compound, a complexing agent, a conductive salt, a pH-buffering agent, and an organic compound, wherein the organic compound is chloral hydrate and/or trichloroethylene.
Claims 12 and 13 are allowable over the prior art of record because the prior art does not teach or suggest a chromium plating method for an article to be plated, comprising electroplating the article to be plated with the trivalent chromium plating solution of claim 1.
Claims 14 and 15 are allowable a method for enhancing corrosion resistance of an 

article to be plated, comprising electroplating the article to be plated with the trivalent chromium plating solution of claim 1.
	The prior art does not contain any language that teaches or suggests the above. CN 107254693 teach trichloroacetic acid (ƿ [0013]) and Laing et al. teach tri-chloro-acetic acid (col. 3, lines 11-12) and tri-halogen propionic acid (col. 2, line 46). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 28, 2021